The chief justice allowed a rule to show cause, returnable before this court, why a writ of certiorari should not be allowed to review an ordinance entitled "An ordinance to repeal an ordinance entitled an ordinance to fix the duties and term of the Health Officer of the City of Bayonne, passed April 5th, 1938, or why such other writ or writs should not be issued to protect the applicant, Charles J. Larkey, in his office as Health Officer and from any interference with his term of office."
It appears that the applicant occupies the office of health officer and was appointed for the term of five years, the term provided in the said ordinance of April 5th, 1938, and which was sought to be repealed as aforesaid. It further appears that the ordinance of repeal was duly adopted at a meeting of the Board of Commissioners of the city of Bayonne, held on January 5th, 1939.
From the affidavits before us we conclude that probable cause is shown why a writ should issue to review the said action of the respondents.
The writ will issue, with costs. *Page 168